Citation Nr: 0025520	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  99-10 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1942 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claims for service 
connection for bilateral hearing loss and tinnitus.  The 
veteran filed a timely notice of disagreement, initiating 
this appeal.  He was sent a March 1999 statement of the case, 
and in turn filed a May 1999 VA Form 9, perfecting his 
appeal.  


FINDINGS OF FACT

1.  The veteran served in combat during his active military 
service.  

2.  The veteran's claim for service connection for bilateral 
hearing loss is plausible.  

3.  The veteran's claim for service connection for tinnitus 
is plausible.  


CONCLUSIONS OF LAW

1.  The veteran has submitted a well grounded claim for 
service connection for bilateral hearing loss.  38 U.S.C.A. 
§ 5107 (West 1991).  

2.  The veteran has submitted a well grounded claim for 
service connection for tinnitus.  38 U.S.C.A. § 5107 (West 
1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

According to his service medical records, the veteran had no 
history of auditory disabilities at the time he entered 
military service in 1942.  In September 1944, he sustained 
shell fragment wounds to both lower extremities while 
participating in combat against the enemy in Europe.  He was 
eventually evacuated back to the U.S. for convalescence, and 
was discharged in March 1946.  His service medical records 
are negative for any diagnosis of or treatment for bilateral 
hearing loss or tinnitus.  

The veteran was afforded a VA general medical examination in 
October 1946.  At that time, the veteran had no complaints 
concerning his ears, which were thus not further examined.  

The veteran filed a claim in February 1998 for service 
connection for bilateral hearing loss and tinnitus.  In 
support of his claim, he submitted a March 1996 private 
audiological examination which confirmed a current diagnosis 
of bilateral hearing loss.  

The RO considered the evidence of record and issued an April 
1998 rating decision denying the veteran's claims for service 
connection for bilateral hearing loss and tinnitus.  

The veteran next submitted private on-the-job hearing test 
results from the mid 1960's.  Pure tone thresholds, in 
decibels, were as follows [These results were originally 
given in American Standards Association (ASA) units, but have 
been converted into International Standard Organization (ISO) 
units.]:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
30
N/A
45
LEFT
20
30
30
N/A
50

Speech recognition ability scores were not given, but a 
history of previous noise exposure including basic military 
training, combat during service, hunting, and previous 
industrial exposure was noted.  He reported a history of 
buzzing and ringing in the ears, and his present job was 
noted to be "very noisy at times."  

The RO considered this additional evidence and issued a 
February 1999 rating decision continuing the prior denials of 
service connection for bilateral hearing loss and tinnitus.  
The veteran then filed a timely notice of disagreement, 
initiating this appeal.  In his VA Form 9, he stated that he 
was shelled by the enemy for sustained periods on several 
occasions while in service, and began to experience bilateral 
hearing loss and ringing in his ears shortly thereafter.  

Analysis

The veteran seeks service connection for bilateral hearing 
loss and tinnitus.  Service connection will be awarded for 
any current disability resulting from a disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1999).  Certain statutorily enumerated disorders, such as 
organic diseases of the nervous system, may be presumed to 
have been incurred in service if they manifest to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1112, 1113 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.307, 3.309 (1999).  

However, the preliminary requirement for establishing 
entitlement to any VA benefit is that the applicant submit a 
claim which is sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The U. S. Court of 
Appeals for Veterans Claims (Court) has defined a well-
grounded claim as "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Such a claim 
need not be conclusive, but only possible, to satisfy the 
initial burden of § 5107.  Id.  

Case law promulgated by the Court has resulted in what is in 
effect a three pronged test to determine whether a claim is 
well grounded.  There must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the injury or disease in service and 
the current disability (medical evidence).  See Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); Grottveit v. Brown, 5 Vet. 
App. 92 (1993); Grivois v. Brown, 6 Vet. App. 136 (1994); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  To be well 
grounded, a claim must be supported by evidence that suggests 
more than a purely speculative basis for an award of 
benefits; evidence is required, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  Only after a claim is 
found to be well grounded will the VA's duty to assist 
attach.  38 U.S.C.A. § 5107 (West 1991); Morton v. West, 12 
Vet. App. 542 (1999).  

As the veteran has been awarded the Combat Infantry Badge, 
his participation in combat is conceded by the Board.  As a 
combat veteran, the statutory presumptions of 38 U.S.C.A. 
§ 1154(b) are applicable to his claim.  38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(d) (1999).  Under these 
presumptions, the veteran's lay testimony regarding diseases 
and injuries incurred in or aggravated by service will be 
accepted as true in the absence of evidence to the contrary, 
if they are consistent with the circumstances, conditions, or 
hardships of service.  In the present case, the veteran has 
stated that he was exposed to prolonged periods of acoustic 
trauma, in the form of artillery fire.  For the purposes of 
determining the well groundedness of the claim, these 
contentions are accepted as true.  King, supra.  

Next, the veteran has reported ongoing hearing loss and a 
ringing in his ears since service.  Regarding these 
allegations, the veteran is certainly competent to offer 
credible lay testimony regarding such easily observable 
symptomatology as are noted above.  See Falzone v. Brown, 8 
Vet. App. 398 (1995); Layno v. Brown, 6 Vet. App. 465 (1994).  
His reports are confirmed by his 1966 employment audiological 
examinations, which verify bilateral impaired hearing, as 
defined by the VA.  See 38 C.F.R. § 3.385 (1999).  The 
veteran also reported a history of tinnitus at that time.  
These disabilities were again verified by the veteran's March 
1996 private audiological examination.  Thus, the veteran has 
presented sufficient evidence to render his claims for 
service connection for bilateral hearing loss and tinnitus 
well grounded.  See Savage v. Gober, 10 Vet. App. 489 (1997).  
Because the veteran's claims are well grounded, additional 
development may be afforded him.  


ORDER

1.  The veteran's claim for service connection for bilateral 
hearing loss is well grounded.  

2.  The veteran's claim for service connection for tinnitus 
is well grounded.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

Because the veteran's claims for service connection for 
bilateral hearing loss and tinnitus are well grounded, the 
statutory duty to assist attaches.  38 U.S.C.A. § 5107(a) 
(West 1991).  The duty to assist includes providing the 
veteran a thorough and contemporaneous medical examination 
that discusses the etiology of the veteran's claimed 
condition(s).  Pond v. West, 12 Vet. App. 341 (1999).  A 
current medical examination is especially important where the 
medical questions at issue are beyond the expertise of the 
Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
In the present case, the etiology of the veteran's bilateral 
hearing loss and tinnitus are unclear.  A VA medical 
examination is warranted to determine if these disabilities 
were initially incurred during active military service, or 
within a year thereafter.  

In light of the above, this appeal is remanded for the 
following additional development:  

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The RO must ensure that all pertinent 
records of treatment are associated with 
the claims folder.

3.  The veteran should be afforded a VA 
audiological examination to evaluate his 
claimed bilateral hearing loss and 
tinnitus.  A notification of examination 
letter, a copy of which must be 
associated with the claims folder, should 
be sent to the veteran advising him of 
the consequences of a failure to appear 
for examination.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.  All necessary tests should 
be accomplished.  The examiner should 
evaluate the veteran's claimed bilateral 
hearing loss and tinnitus.
Based on an assessment of the 
audiological results and a review of the 
entire claims folder, the examiner should 
state an opinion in response to each of 
the following questions: (a) Is it at 
least as likely as not that the veteran 
has a loss of hearing acuity that is a 
result of exposure to acoustic trauma in 
service?  (b) Is it at least as likely as 
not that the veteran has tinnitus as a 
result of exposure to acoustic trauma in 
service?  The medical basis for all 
opinions expressed should be indicated 
via specific citations to the record.  

4.  After completion of all requested 
development, the RO should review the 
veteran's claims.  If the actions taken 
remain adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case.  They 
should then be afforded a reasonable 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

 

